        Case 1:20-cv-04413-WMR Document 15 Filed 02/03/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA


MARCUS INGRAM, Individually,                :
                                            :
             Plaintiff,                     :
                                            :
v.                                          :   Case No. 1:20-cv-4413-WMR
                                            :
MING’S V LLC                                :
A Limited Liability Company                 :
                                            :
          Defendant.                        :
__________________________________/


                           NOTICE OF SETTLEMENT

      PLEASE TAKE NOTICE that the Parties to this action have reached an

agreement regarding all disputed issues in this case. The Parties are in the process

of finalizing the settlement. Plaintiff anticipates filing a Notice of Dismissal with

Prejudice following the finalizing of the settlement, which Plaintiff anticipates will

be within fourteen (14) days of this Notice of Settlement.

      Plaintiff requests that the Court adjourn all upcoming deadlines while the

Parties finalize this settlement.
       Case 1:20-cv-04413-WMR Document 15 Filed 02/03/21 Page 2 of 2




                                           Respectfully Submitted,

                                           By: /s/ Pete M. Monismith
                                           Pete M. Monismith
                                           Georgia Bar 941228
                                           Attorney for Plaintiff
                                           3945 Forbes Ave., #175
                                           Pittsburgh, PA 15213
                                           (tel) 724-610-1881
                                           (fax) 412-258-1309
                                           pete@monismithlaw.com




                               Font Certification

I certify that I prepared this document in 14 point Times New Roman font

and complied with the margin and type requirements of this Court.

                                           /s/ Pete Monismith
                                           Pete Monismith
